UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4018


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AARON KEITH HOWARD,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:14-cr-00216-RDB-1)


Submitted:   October 29, 2015             Decided:   November 5,2015


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Lucius T. Outlaw, III,
Assistant Federal Public Defender, Baltimore, Maryland, for
Appellant.   Rod J. Rosenstein, United States Attorney, Paul E.
Budlow, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Aaron       Keith    Howard       pled   guilty     to    conspiracy             to   steal

government property and theft of government property, 18 U.S.C.

§§    371,         641    (2012),       and     was    sentenced         to     84       months’

imprisonment.                Howard’s         conviction        arose         out       of     his

participation in a four-year operation with co-defendant Roland

Muir involving the theft of aluminum carts from a United States

Postal Service bulk mail facility in Maryland.                           Howard and Muir

would arrive at the facility late at night and load the carts

into a truck; they later resold the carts for scrap metal value.

Over the course of their conspiracy, Howard and Muir stole 2611

carts, valued at approximately $3.7 million (netting them over

$400,000).

       On appeal, Howard argues that the district court erred in

applying       a    two-level         enhancement     pursuant      to   U.S.       Sentencing

Guidelines Manual § 2B1.1(B)(9)(A) (2014), which provides for

the    enhancement           if       “the    offense      involved       .         .    .       a

misrepresentation that the defendant was acting on behalf of . .

. a government agency.”                 Finding no error, we affirm.

       In     assessing           a    challenge      to      the    district            court’s

application of the Guidelines, this court reviews the district

court’s factual findings for clear error, its legal conclusions

de    novo,    and       unpreserved      arguments     for     plain    error.              United

States v. Strieper, 666 F.3d 288, 292 (4th Cir. 2012).                                        This

                                                2
court will “find clear error only if, on the entire evidence,

[the court is] left with the definite and firm conviction that a

mistake has been committed.”             United States v. Manigan, 592 F.3d
621, 631 (4th Cir. 2010) (internal quotation marks and citations

omitted).

       The Guidelines provide a two-level enhancement “in any case

in which the defendant represented that the defendant was acting

to obtain a benefit on behalf of . . . a government agency

(regardless      of   whether     the    defendant        actually      was    associated

with   the   .   .    .   government      agency).”             USSG    §    2B1.1(b)(9),

comment.     (n.8(B)).       Here,       we       find   that    the    district    court

properly concluded that Howard’s statement to a USPS employee

that   Howard     worked    for    the    IRS       in   Baltimore          warranted   the

enhancement.

       Howard also argues, for the first time on appeal, that the

enhancement under § 2B1.1(b)(9) applies only to crimes involving

fraud and not theft.         Because Howard failed to raise this claim

below, review is for plain error.                    See Fed. R. Crim. P. 52(b).

We find no error—let alone plain error—in the district court’s

application of § 2B1.1(b)(9) to a theft crime.                         Section 2B1.1 is

entitled, in part, “Larceny, Embezzlement, and Other Forms of

Theft” and the Introductory Commentary to this section of the

Guidelines states that “[t]hese sections address basic forms of

property offenses: theft, embezzlement, fraud, forgery . . .”

                                              3
       Accordingly, we affirm Howard’s sentence.            We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                       4